DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive. Regarding claims 13 and 20, Applicant argues that Johnson does not teach a pick-up fastened to said at least one running gear”. The claims have been clarified to identify the pick-up as 5a,b as a sensor which is fastened to running gear 12 as shown in Figure 2. Fastened is defined by Webster’s II Dictionary “to join to be join to something else, connect”. The claims do not provide where the two are joined together or teach the definition of what “the pick-up” is (or how it is configured to be used). The b) clause of the claim, a sensor will project to sense the condition of the rail as taught by John son to monitor the system. And Further, Johnson teaches “In order to indicate that a trolley is deformed the first 5a and second 5b deformation sensors are adapted to have a first state and a second state, the first state indicating that a trolley is not deformed and a second state indicating that a trolley is deformed. The first and second states must be clearly different and easily discernible to make the indication of the deformation as accurate as possible. The first 5a and the second 5b deformation sensors are arranged so as to be positionable symmetrically about the conveyor rail, such that the actual position of the deformation on the trolley is easily identifiable. The conveyor condition monitor 1 is positioned in the plane of the conveyor rail, and may be used regardless of the orientation of the conveyor rail to the ground—in other words the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16-17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson U.S. Patent No. 11,014,761 in view of Nancarrow U.S. Patent No. 9,376,263.
Claims 13 and 20, Johnson teaches a method for wear detection during operation of a conveying system, the method comprising: a) providing a conveying system including at least one running gear 12 circulating in a closed path and containing transport rollers 16a,b movable on rails 14, and a pick-up 5a,b fastened to the running gear 12 and disposed at a predefined distance from a rail surface 14a,b of a rail 14 C2 L25-50; b) causing the pick-up 5a,b to touch the rail surface 14a,b resulting in oscillation of the 
Claims 16 and 22, Johnson teaches detecting the deviations via 23 by a statistical comparison with preceding registrations or by a comparison with a fixed magnitude C5 L50-65.  
Claim 17, Johnson teaches transmitting state data of each sensor via 1, 2 in addition to the registered oscillations C5 L50-65.
Claims 14-15, 18-19, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson U.S. Patent No. 11,014,761 in view of Nancarrow U.S. Patent No. 9,376,263 in view of Brems U.S. Patent No. 4,359,945.
Claims 14 and 21, Johnson teaches g) fastening at least one fixed oscillation sensor 23 to each respective rail 14; h) using the at least one fixed oscillation sensor 23 to register the oscillations generated by a transport roller 16a,b rolling past and having wear C5 L50-65 but does not teaches as Brems teaches f) using two rails 60 to define the path Fig. 6; does not teach as Nancarrow teaches i) transmitting the oscillations registered in 
Claim 15, Johnson does not teach as Brown teaches installing a gateway at a fixed location along the path, setting a zero time each time a running gear having a sensor passes, and using the gateway to transmit the data from the sensors to the background system C6 L40-55. It would be obvious to use the controls of Brown into the invention of Johnson for simplicity and additional control of the system.
Claims 18 and 24, Johnson does not teach as Nancarrow teaches the state data via 49 of each sensor contains a remaining battery capacity C6 L30-65 and its temperature C7 L25-60.  It would be obvious to use the controls of Nancarrow into the invention of Johnson for simplicity and additional control of the system.
Claim 19, Johnson does not teach as Nancarrow teaches issuing a message according to step e) upon falling below a specified battery capacity or exceeding a particular temperature C6 L30-65.  It would be obvious to use the controls of Nancarrow into the invention of Johnson for simplicity and additional control of the system.
Claim 23, Johnson teaches state data of each sensor 23 are transmitted in addition to the registered oscillations C5 L50-65.
  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS